Title: From George Washington to Major General Israel Putnam, 16 March 1779
From: Washington, George
To: Putnam, Israel


Dr Sir,
Head Quarters Middle Brook March 16 1779
In mine of the 6th I directed Hazen’s regiment to be detached towards the Co’os—on receipt of this, you will be pleased to send the remainder of Poor’s brigade to reinforce General McDougall. Near a thousand of the men who now compose his command are drafts whose time of service will expire by the first of next month. The importance of the Highland posts makes it absolutely necessary they should be replaced in time, and you will therefore not lose a moment in complying with this order. I am with great regard D. Sir Your obedt servant.
